Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-9) in the reply filed on 10/4/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on10/4/22.

Species election: Applicant elected reduced spherical aberration of the eye.
After review and reconsideration of the elected specie in the light of the prior art, the search has been broadened to include non-elected species of the claimed invention but not all species where included. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krammer (WO 2007/128461) as evidenced by Zheleznyak et al. (IOVS (2013) 54(5) 3157-3165) and Hernandez et al. (2016) https://doi.org/10.1371/journal.pone.0148436

  	With regards to instant claims 1 and 5, Krammer teaches a pet food composition (as required by instant claim 5)for treating and preventing age-related disorders and improving cognitive functions (see abstract, as required by instant claim 9) wherein the composition comprises DHA and EPA (see pg. 2, lines 5+), taurine, pyridoxine, choline, pantothenic acid, vitamin B12, riboflavin, folic acid, niacin (see pg. 9, lines 7+), protein (as required by instant claim 2), fat, carbohydrate (see pg. 7, lines 27+), wherein the animal is a companion animal (i.e., a dog or a cat, as required by instant claim 6) and also comprises vitamin c (see pg. 11, lines 10+) and administered daily (see pg. 7, lines 1+).
With regards to the concentration as required by the claims, Krammer teaches the protein is at least 44%, 15 % fat, riboflavin (6 mg/kg, panathenoic acid 56 mg/kg, vitamin B 12 0.2 mg/kg, niacin 153 mg/6kg, pyridoxine  14 mg/kg, choline  3000 mg/kg, taurine 0.15%, DHA 0.2 g/kg, EPA 0.2g/kg (see pgs. 10 and 11)  for the treatment of eye disorders, due to physiological changes of the presbyopia and lens opacification etc. (see pg. 4, lines 1-9).
However, does not specifically teach the claimed species, as stated supra the species election have been extended to include other species but not all are given consideration, Nonetheless, although Zheleznyak did not teach spherical aberration in pet animals states the correlation, thus the physiological changes and lens opacificity will have some connection with changes as evidenced by Zheleznyak. And as further evidenced by Hernandez et al. Dogs like humans, experience eye changes with aging: hardening and clouding of the lens and accumulated oxidative damage from UV sunlight. It has been debated whether such changes could be affecting the visual function of dogs. The objective of this study was to determine if autorefractometry could be used to measure visual function in dog. Thus,  one of ordinary skill in the art would reasonable expect the treating spherical aberration of the eye, since it is a change in the eye vision.  
It would have been obvious to one of ordinary skill in the art to determine the dosage having the optimum therapeutic index for the purpose of treating is well within the level of the ordinary skill in the art, and the artisan would be motivated to determine the optimum amounts to get the maximum effect of the drug/drugs, hence the reference makes obvious the instant invention to calibrate the concentrations based on dry matter or per kilogram of the pet.  As the concentration of the active ingredient (in the instant claims) is a result-effective variable, i.e., a variable that achieves a recognized result and, therefore, the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s) for the treatment because all the agent have been taught in the prior art above.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        11/10/22